DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on January 14, 2021 regarding Application No. 15/454,517.  Applicants amended independent claims 1, 10, and 11.  Claims 1-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2016-0029072 application filed in Korea on March 10, 2016 has been filed.


Response to Arguments
Applicants’ amendments to the claims and remarks (Remarks, p. 9) regarding objections to claims 1-20 are acknowledged.  

In view of the amendments, the objections to claims 1, 10, and 11 regarding “the first process setting value” and “the second process setting value” are maintained, as discussed below.

In view of the amendments, the objection to claim 10 regarding “a second display” and “at least one application” are withdrawn and moot, respectively.

In view of the amendments, claims 2-9 and 12-20 are objected to, as discussed below.

Applicants’ arguments filed on January 14, 2021 have been fully considered and without conceding the arguments they are moot in view of new grounds of rejection.


Claim Objections
Claims 1-20 are objected to for the reasons discussed below.

Regarding claims 1, 10, and 11, “the first process setting value” and “the second process setting value” in the second and third to last lines of each claim should be changed to “the first processor setting value” and “the second processor setting value” for consistency with the terms as previously recited in each claim.

Regarding claims 1 and 11, “obtain the first parameter form the memory” in line 18 of claim 1 and line 17 of claim 11 and “obtain the second parameter form the memory” in line 34 of claim 1 and line 29 of claim 11 should be changed to “obtain the first parameter from the memory” and “obtain the second parameter from the memory”.

Regarding claim 10, “the first application” in line 8 should be changed to “a first application” since the term was not previously recited.
“a second application” in lines 18-19 should be changed to “the second application” since the term was previously recited in line 15.

Regarding claim 11, “the first display and the second display” in line 5 should be changed to “the first display device and the second display device” corresponding to the terms previously recited in lines 3 and 4, respectively.

	Regarding claims 17 and 18, “the attribute information” in lines 1-2 and line 2, respectively, should be changed to “

	For purposes of examination, the terms will be interpreted as discussed in the rejections below.

	Regarding claims 2-9 and 12-20, these claims are objected to as being dependent upon an objected to base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0285498 A1; hereinafter Kim ‘498) in view of Kim ‘067 et al. (U.S 2013/0155067 A1; hereinafter Kim ‘067), in further view of Mamiya et al. (US 7456836 B2; hereinafter Mamiya).

Regarding claim 1, Kim ‘498 discloses An electronic device (An electronic device 100; FIGs. 1, 2(a), and 2(b), [0041], [0057]-[0059]) comprising: 
a housing (a housing of the electronic device 100; see FIGs. 2(a) and 2(b), and [0058]); 
a plurality of displays comprising a first display device and a second display device which are located inside the housing (a plurality of displays 110 and 120 comprising a first display device 110 and a second display device 120 which are located inside the housing of the electronic device 100; see FIGs. 1, 2(a), and 2(b), [0058], and [0059]);
a first display driver circuit connected with the first display device (i.e., a first display driver circuit connected with the first display device 110 for display on the first display device 110; see FIG. 2(a)); 
a second display driver circuit connected with the second display device (i.e., a second display driver circuit connected with the second display device 120 for display on the second display device 120; see FIG. 2(b)).
Kim ‘498 as particularly cited does not teach:
a memory configured to store a first application, a first parameter, a second application different from the first application, and a second parameter, wherein the first parameter includes a first display driver circuit setting value and a first processor setting value associated with the first application, and wherein the second parameter includes a second display driver circuit setting value and a second processor setting value associated with the second application; and 
a processor electrically connected with the plurality of displays, the first display driver circuit, the second display driver circuit and the memory,
wherein the processor is configured to: 
when the first application is executed, obtain the first parameter form the memory, apply the first display driver circuit setting value to the first display driver circuit, apply the first processor setting value to the processor, and output a first execution screen of the first application in the first display device, and
when the second application is executed while the first application is being executed, obtain the second parameter form the memory, apply the second display driver circuit setting value to the second display driver circuit, apply to the processor a value that requires higher performance of the processor among the first process setting value and the second process setting value, and output a second execution screen of the second application in the second display device.
Kim ‘067 (Figs. 1-2 and 5) discloses a memory configured to store a first application, a first parameter, a second application different from the first application, and a second parameter (a memory 140 configured to store a first application, e.g., image application, a first parameter, e.g., a low resolution, a second application, e.g., TV broadcast application, different from the first application, e.g., image application, and a second parameter, e.g., a high resolution; FIGs. 2 and 5, [0042], [0060], [0064], [0084], [0101], [0102], [0104], [0105], and [0108]), wherein the first parameter includes a first display driver circuit setting value and a first processor setting value associated with the first application (the first parameter, e.g., low resolution, includes a first display driver circuit setting value, i.e., value corresponding to outputting a SD image applied to a display driver circuit of a display device and a first processor setting value, i.e., value corresponding to transmitting a SD image in real time to a display device, associated with the first application, e.g., image application; see FIG. 5, [0084], [0101], [0102], [0104], and [0105]), and wherein the second parameter includes a second display driver circuit setting value and a second processor setting value associated with the second application (the second parameter, e.g., high resolution, includes a second display driver circuit setting value, i.e., value corresponding to outputting an HD image applied to a display driver circuit of another display device ; and 
a processor (120, 160) electrically connected with the plurality of displays (100 and 200) and the memory (140) (FIGs. 1 and 2, [0061]-[0063], and [0066]);
wherein the processor (120, 160) is configured to: 
when the first application is executed (when the first application, e.g., image application, is executed; see [0042] and [0060]), obtain the first parameter (e.g., a low resolution) form the memory (140) ([0064]), apply the first display driver circuit setting value to a first display driver circuit (apply the first display driver circuit setting value, i.e., value corresponding to outputting a SD image applied to a display driver circuit of a display device, to a first display driver circuit for display on the display device; see FIG. 5, [0066], [0084], [0101], [0102], [0104], and [0105]), apply the first processor setting value to the processor (apply the first processor setting value, i.e., value corresponding to transmitting a SD image in real time to a display device, to the processor 120, 160; see FIG. 5, [0066], [0084], [0101], [0102], [0104], and [0105]), and output a first execution screen of the first application in a first display device (output a first execution screen, e.g., a SD image, of the first application, e.g., image application, in a first display device 200-1, or 200-3; FIG. 5, [0101], [0102], [0104], and [0105]), and 	
when the second application is executed while the first application is being executed (when the second application, e.g., TV broadcast application, is executed while the first application, e.g., image application, is being executed – i.e., the image application is being executed when the TV broadcast application is executed; see [0042] , obtain the second parameter (e.g., a high resolution) form the memory (140) ([0064]), apply the second display driver circuit setting value to a second display driver circuit (apply the second display driver circuit setting value, i.e., value corresponding to outputting an HD image applied to a display driver circuit of another display device, to a second display driver circuit for display on the another display device 200-3, or 200-1; see FIG. 5, [0066], [0084], and [0108]), apply to the processor a value that requires higher performance of the processor among the first process setting value and the second process setting value (apply to the processor 120, 160 a value, i.e., value corresponding to transmitting an HD image in real time to another display device, that requires higher performance of the processor 120, 160 among the first processor setting value, i.e., value corresponding to transmitting a SD image in real time to a display device, and the second processor setting value, i.e., value corresponding to transmitting an HD image in real time to another display device; see FIG. 5, [0066], [0084], and [0108]), and output a second execution screen of the second application in a second display device (output a second screen, e.g., HD image, of the second application, e.g., TV broadcast application, in a second display device 200-3, or 200-1; see FIG. 5 and [0108]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Kim ‘498 as particularly cited to include: the features taught by Kim ‘067, in order to obtain the benefit of providing an image in real time to different display devices.  (Kim ‘067: see [0003]).
Kim ‘498 as particularly cited does not teach the processor electrically connected with the first display driver circuit, the second display driver circuit.
Mamiya (Figs. 8 and 9a-9b) teaches a processor (host side) electrically connected with a first display driver circuit (top left panel control chip 51), a second display driver circuit (top right panel control chip 51) (see Figs. 8 and 9a, col. 8, lines 27-30, and col. 8, line 63 – col. 9, line 5).
Kim ‘498 in view of Kim ‘067 and Mamiya teaches the processor electrically connected with the first display driver circuit, the second display driver circuit (processor of Kim ‘067 combined with the processor and first and second display driver circuits of Mamiya).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used a processor connected to the driver circuits of Mamiya with the driver circuits of Kim ‘498 as modified as particularly cited so as to optimize a workload of the whole system as well as to reduce power consumption of data transfer (see col. 3, lines 18-48 of Mamiya).

Regarding claim 2, Kim ‘498 in view of Kim ‘067 and Mamiya teaches the electronic device of claim 1.  
Kim ‘067 (Figs. 1-2 and 5) further teaches wherein the processor (120, 160) is further configured to: 
display the first execution screen (e.g., SD image) and the second execution screen (e.g., HD image) based on the first parameter (e.g., a low resolution) and the second parameter (e.g., a high resolution) associated with resolution (see [0084]).  The claim recites: at least one of a frame per second (FPS),  brightness, a color space, a central processing unit (CPU) clock, a graphics processing unit (GPU) clock, or boosting as alternative limitations; thus these are not considered on merit.
	The motivation to combine the references is the same as discussed in claim 1 above.

Regarding claim 3, Kim ‘498 in view of Kim ‘067 and Mamiya teaches the electronic device of claim 1.  
Kim ‘067 (Figs. 1-2 and 5) further teaches wherein the processor (120, 160) is further configured to apply different parameters (high and low resolutions) to the plurality of displays ([0101], [0102], [0104], [0105], and [0108]).
	The motivation to combine the references is the same as discussed in claim 1 above.

Regarding claim 8, Kim ‘498 in view of Kim ‘067 and Mamiya teaches the electronic device of claim 1.  
Kim ‘498 as modified by Kim ‘067 as particularly cited does not teach a plurality of driver circuits configured to control each of the plurality of displays, 
wherein the processor is further configured to: control a driver circuit, which is associated with one of the plurality of displays, of the plurality of driver circuits based on the first parameter, and 
control a driver circuit, which is associated with another of the plurality of displays, of the plurality of driver circuits based on the second parameter. 
 Mamiya (Figs 8 and 9a-9b) teaches a plurality of driver circuits (plurality of panel control chips 51) configured to control each of the plurality of displays (panel 55 divided into subpanel displays) (see col. 8, lines 27-39), 
wherein the processor (host side) is further configured to: control a driver circuit  (e.g., top left panel control chip 51), which is associated with one of the plurality of displays (e.g., top left panel), of the plurality of driver circuits based on the first parameter (high resolution for displaying text) (see col. 8, lines 43-51), and
control a driver circuit (e.g., top right panel control chip 51), which is associated with another of the plurality of displays (e.g., top left panel), of the plurality of driver circuits based on the second parameter (ultra high resolution 1600x1200 dots or UEGA resolution) (see col. 8, lines 51-56). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used a plurality of drivers circuit of Mamiya with the driver circuits of Kim ‘498 as modified as particularly cited so as to optimize a workload of the whole system as well as to reduce power consumption of data transfer (see col. 3, lines 18-48 of Mamiya).

Regarding claim 9, Kim ‘498 in view of Kim ‘067 and Mamiya teaches the electronic device of claim 1.  
Kim ‘067 (Figs. 1-2 and 5) further teaches wherein the plurality of displays include a first display and a second display (100 and display panels in mobile apparatuses 201-1, 200-2 and 200-3),
wherein the applications include a first application (i.e., application having a SD image) and a second application (i.e., application having an HD image), and 
wherein the processor (120, 160) is further configured to: 
when the first application is executed (application having a SD image is processed by the display apparatus 100; [0060] and [0084-0085]), obtain a parameter (e.g., low resolution) corresponding to the first application from the memory (140; [0064]) and display an execution screen of the first application (application having a SD image) in the display (200) based on the parameter (low resolution) corresponding to the first application (see Fig. 5 and [0101], [0102], [0104], and [0105]), and 
when the second application (application having an HD image) is executed, obtain a parameter (e.g., high resolution) corresponding to the second application from the memory (140) and display an execution screen of the second application (application having an HD image) in the display (200) based on the parameter (high resolution) corresponding to the second application (see Fig. 5 and [0108]).
	The motivation to combine the references is the same as discussed in claim 1 above.

	Regarding claim 10, this claim differs from claim 1 in that claim 10 is directed to a method whereas claim 1 is directed to an apparatus.  Thus the method claim 10 is rejected under similar rationale as claim 1 above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘498 in view of Kim ‘067, in further view of Mamiya, and in further view of Yamaashi (US 5621429; hereinafter Yamaashi).

Regarding claim 4, Kim ‘498 in view of Kim ‘067 and Mamiya teaches the electronic device of claim 1.  
Kim ‘067 (Figs. 1-2 and 5) further teaches wherein memory (140) is further configured to store a database including the parameters (resolutions) mapped onto the mobile apparatuses (see [0029]), and 
the processor (120, 160) is further configured to obtain the first parameter (low resolution) and the second parameter (high resolution) from the memory (140) (see [0047]).  
	The motivation to combine the references is the same as discussed in claim 1 above.
Kim ‘067 as particularly cited teaches a database including the parameters (resolutions) mapped onto the mobile apparatuses (200), but Kim ‘067 does not explicitly teach the parameters mapped on to the applications.  
Yamaashi teaches a database (tables 106 and 206) including the parameters (high and degraded resolution) mapped onto the applications (Win-1 to Win-3; see col. 5, lines 4-12). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted the database having parameters mapped onto applications of Yamaashi for the database of Kim ‘067 as particularly cited so that the images can be displayed with different resolutions and reducing a system load (see col. 2, lines 5-9 of Yamaashi).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘498 in view of Kim ‘067, further in view of Mamiya, and further in view of Yamamoto (US 2007/0094519 A1; hereinafter Yamamoto).

Regarding claim 5, Kim ‘498 in view of Kim ‘067 and Mamiya teaches the electronic device of claim 1.  
Kim ‘498 as particularly cited does not teach wherein the processor is further configured to: 
measure a system load while the first execution screen or the second execution screen is displayed, and change the first parameter or the second parameter based on the system load.
	Yamamoto (Figs. 1-3) teaches wherein a processor (30, 60) is further configured to ([0058]): 
measure a system load (battery levels) while a first execution screen or a second execution screen is displayed (image is displayed on the screen; Fig. 2 starts with normal mode S10, meaning that an image is displayed as normal and [0039] discloses that the size of the image or the resolution of the display may be decreased in the power saving mode; thus the step of measuring battery power of Yamamoto happened during when the image is displayed), and 
change a first parameter or a second parameter based on the system load ([0039] discloses decrease the resolution in response to the power saving mode).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used the measuring power unit of Yamamoto with the mobile device of Kim ‘498 as particularly cited so that a user can continue viewing the image or playing games without interruption caused by  battery power (see [0014] of Yamamoto). 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘498 in view of Kim ‘067, Mamiya, and Yamamoto, and in further view of Yamaashi.

 Regarding claim 6, Kim ‘498 in view of Kim ‘067, Mamiya, and Yamamoto teaches the electronic device of claim 5.  
Kim ‘498 as particularly cited does not teach if the first parameter or the second parameter is changed store the changed first parameter or the changed second parameter in the memory, and if the at least one application is again executed, display each of the first execution screen and the second execution screen based on the changed first parameter or the changed second parameter obtained from the memory.
Yamaashi (Fig. 7) teaches the processor (e.g., 105, 205) further configure to:
if the first parameter or the second parameter is changed (change to either low or high resolution), store the changed first parameter or the changed second parameter in the memory (602) (see col. 10, lines 62-67 and col. 11, lines 8-16), and
if the at least one application is again executed, display each of the first execution screen and the second execution screen based on the changed first parameter or the changed second parameter obtained from the memory (the image read again from memory 602 and display at later time; see col. 10, lines 62-67 and col. 11, lines 8-16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used the processor and memory of Yamaashi with the mobile device of Kim ‘498 as modified by Kim ‘067, Mamiya, and Yamamoto as particularly cited so that the images can be updated and displayed with different resolutions and to reduce a system load (see col. 2, lines 5-9 of Yamaashi).

Regarding claim 7, this claim is similar to claim 6.  Kim ‘067 (Fig. 3) further teaches a communication circuit (210) to communicate with a server (100) in which database including the parameters (resolutions) is stored (see [0046]).  Thus, claim 7 is rejected under similar rationale as claim 6 above.
	The motivation to combine the references is the same as discussed in claim 1 above.


Claim 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2013/0033477 A1; hereinafter Sirpal) in view of Kim ‘067, further in view of Mamiya.

Regarding claim 11, Sirpal (FIGs. 1A, 6F, and 6I) teaches:
An electronic device (An electronic device 100; FIG. 1A and [0130], see also FIGs. 6F and 6I) comprising: 
a housing (a housing of electronic device 1; see FIG. 1A, see also FIGs. 6F and 6I), 
at least one display comprising a first display device including a first area and a second display device including a second area for displaying at least one content (at least one display 110 and 114 comprising a first left side display device including a first area, i.e., 110, and a second right side display device including a second area, i.e., 114, for displaying at least one content; FIGs. 1, 6F, and 6I, [0130], [0220], and [0222]), wherein the first display and the second display are located inside the housing (the first left side display device and the second right side display device are located inside the housing of electronic device 1; see FIGs. 1, 6F, and 6I);
a first display driver circuit connected with the first display device (i.e., a first display driver circuit connected with the first left display device for display on the first left side display device; see FIGs. 1, 6F, and 6I); 
a second display driver circuit connected with the second display device (i.e., a second display driver circuit connected with the second right side display device for display on the right side display device; see FIGs. 1, 6F, and 6I).
Sirpal as particularly cited does not teach a memory configured to store a first content, a first parameter, a second content different from the first content, and a second parameter, wherein the first parameter includes a first display driver circuit setting value and a first processor setting value associated with the first content, and wherein the second parameter includes a second display driver circuit setting value and a second processor setting value associated with the second content, and 
a processor electrically connected with the at least one display, the first display driver circuit, the second display driver circuit, and the memory; 
wherein the processor is configured to: 
when the first content is selected, obtain the first parameter form the memory, apply the first display driver circuit setting value to the first display driver circuit, apply the first processor setting value to the processor, and output the first content in the first display device, and 
when the second content is executed while the first content is being executed, obtain the second parameter form the memory, apply the second display driver circuit setting value to the second display driver circuit, apply to the processor a value that requires higher performance of the processor among the first process setting value and the second process setting value, and output the second content in the second display device,
which are similarly taught by Kim ‘067 in view of Mamiya, as discussed in claim 1 above, where the first and second content in claim 11 are SD and HD images, respectively.
	The motivations to combine the references as particularly cited are to obtain the benefits of providing an image in real time to different display devices.  (Kim ‘067: see [0003]), and to optimize a 

Regarding claim 13, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 11.
Sirpal as modified further teaches wherein the at least one display includes a first display and a second display (Sirpal: the at least one display 110 and 114 includes a first display, i.e., 110, and a second display, i.e., 114; FIGs. 1A, 6F, and 6I and [0130]), and
wherein the processor (Kim ‘067: the processor 120, 160; FIG. 2,[0061], and [0066]; Mamiya: 70 for the top left and right sides of 55; Figs. 1, 8, and 9 and col. 10, lines 56-58) is further configured to: 
display the first content in at least a portion of the first display (Sirpal: display first content in at least a portion of the first display, i.e., 110; see FIGs. 6F and 6I; Kim ‘067: first content, e.g., SD image; see FIG. 5, [0084], [0101], [0102], [0104], and [0105]; Mamiya: display first three-dimensional moving picture content for the top left side of 55 in at least a portion of the first top left side of 55 display; Fig. 8 and col. 8, lines 25-30), and 
display the second content in at least a portion of the second display (Sirpal: display second content in at least a portion of the second display, i.e., 114; see FIGs. 6F and 6I; Kim ‘067: second content, e.g., HD image; see FIG. 5, [0084], and [0108]; Mamiya: display second three-dimensional moving picture content for the top right side of 55 in at least a portion of the second top right side of 55 display; Fig. 8 and col. 8, lines 25-30).
	The motivations to combine the references are the same as discussed in claim 11 above.

Regarding claim 14, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 11.
Mamiya (Figs. 1 and 8) further teaches wherein the at least one display (55 in Fig. 8) includes a first display driver integrated circuit (IC) (51 for the top left side of 55) and a second display driver IC (51 for the top right side of 55) (Fig. 8 and col. 8, lines 29-30), 
wherein the first display driver IC (51 for the top left side of 55)  is configured to control the first area (top left side of 55) (Fig. 8 and col. 8, lines 27-30), and 
wherein the second display driver IC (51 for the top right side of 55) is configured to control the second area (Fig. 8 and col. 8, lines 27-30).
	The motivation to combine the references is the same as discussed in claim 11 above.

	Regarding claim 15, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 14.
	Sirpal as modified further teaches wherein the processor (Kim ‘067: the processor 120, 160; FIG. 2,[0061], and [0066]; Mamiya: 70 for the top left and right sides of 55; Figs. 1, 8, and 9 and col. 10, lines 56-58) is further configured to: 
control the first display driver IC (Mamiya: 51 for the top left side of 55) to display first content (Kim ‘067: first content, e.g., SD image; see FIG. 5, [0084], [0101], [0102], [0104], and [0105]; Mamiya: three-dimensional moving picture content for the top left side of 55) using the first parameter (Mamiya: high resolution parameter; see col. 3, lines 49-55, col. 8, lines 25-30, 33-39, and 43-51, and col. 8, line 60 – col. 9, line 5), and 
control the second display driver IC (Mamiya: 51 for the top right side of 55) to display the second content (Kim ‘067: second content, e.g., HD image; see FIG. 5, [0084], and [0108]; using the second parameter (Mamiya: ultra high resolution parameter; see col. 3, lines 49-55, col. 8, lines 25-30, 33-39, 44, and 51-56, and col. 8, line 60 – col. 9, line 5).
	The motivations to combine the references are the same as discussed in claim 11 above.

Regarding claim 16, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 11.  
Mamiya (Figs. 1, 8, 9a, 16, and 17) further teaches wherein the first parameter or the second parameter comprises a frame per second (FPS), a resolution, brightness, a color space, a central processing unit (CPU) clock, a graphics processing unit (GPU) clock, boosting, or a combination thereof (i.e., high resolution color three-dimensional moving picture image display – FPS, resolution, brightness, color space, CPU clock, GPU clock, color boosting, or a combination thereof; see Figs. 1, 8, and 9, col. 3, lines 49-55, col. 6, lines 48-50, col. 8, line 43-56, and col. 19, line 13; note that the embodiment shown in figures 16 and 17 combined with that shown in figures 8 and 9a provide color enhancement).
	The motivation to combine the references is the same as discussed in claim 11 above.

Regarding claim 17, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 11.
Kim ‘067 further teaches wherein the attribute information (e.g., resolution information; [0043], see also [0084] and [0085]) comprises information for identifying the first content (e.g., SD image) and the second content (e.g., HD image) ([0008], [0043], [0084], and [0085]).
	The motivation to combine the references is the same as discussed in claim 11 above.

Regarding claim 18, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 11.
Kim ‘067 (Fig. 2) further teaches wherein the processor (120, 160) is further configured to store a parameter (e.g., high or low resolution parameter) corresponding to the attribute information (e.g., resolution information) in a database (140; [0059]) (see [0043], [0044] and [0046]).
	The motivation to combine the references is the same as discussed in claim 11 above.

Regarding claim 19,  Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 18.
Kim ‘067 (Fig. 2) further teaches wherein the processor (120, 160) is further configured to determine the first parameter (e.g., a low resolution) and the second parameter (e.g., high resolution) based on the database (140) ([0047]).
	The motivation to combine the references is the same as discussed in claim 11 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sirpal in view of Kim ‘067, in further view of Mamiya, and in further view of Yamamoto. 

Regarding claim 12, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 11.  
Sirpal in view of Kim ‘067 and Mamiya as particularly cited does not teach wherein the processor is further configured to: 
measure a system load while the first execution screen or the second execution screen is displayed, and adjust the first parameter or the second parameter based on the system load.
	Yamamoto (Figs. 1-3) teaches wherein a processor (30, 60) is further configured to ([0058]): 
measure a system load (battery levels) while a first execution screen or a second execution screen is displayed (image is displayed on the screen; Fig. 2 starts with normal mode S10, meaning that an image is displayed as normal and [0039] discloses that the size of the image or the resolution of the display may be decreased in the power saving mode; thus the step of measuring battery power of Yamamoto happened during when the image is displayed), and 
adjust the first parameter or a second parameter based on the system load ([0039] discloses decrease the resolution in response to the power saving mode).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used the measuring power unit of Yamamoto with the electronic device of Sirpal as modified as particularly cited so that a user can continue viewing the image or playing games without interruption caused by battery power (see [0014] of Yamamoto). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sirpal in view of Kim ‘067, in further view of Mamiya, in further view of Yamaashi, and in further view of Yamamoto.

Regarding claim 20, Sirpal in view of Kim ‘067 and Mamiya teaches the electronic device of claim 18.  
Sirpal in view of Kim ‘067 and Mamiya as particularly cited does not teach wherein the processor is further configured to: 
change the first parameter or the second parameter based on a load when the first content and the second content are displayed, and 
store the changed first parameter or the changed second parameter in a database.
Yamaashi teaches (Figs. 4A and 7) wherein a processor (105, 205) is further configured to change a first parameter (degraded resolution) or a second parameter (high resolution) based on a priority (change to either high resolution or degraded resolution based on a user’s degree of interest; see col. 7, lines 24-38) when first content (Win-1) and second content (Win 2) are displayed, and 
store the changed first parameter (degraded resolution) or the changed second parameter (high resolution) in a database (tables 106 and 206) (col. 7, lines 24-38; see col. 10, lines 62-67 and col. 11, lines 8-15).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Sirpal as modified as particularly cited to include change to the first or second parameter and storing of the changed first or second parameter of Yamaashi to reduce a transfer load (Yamaashi: col. 7, lines 24-38).
 Sirpal in view of Kim ‘067, Mamiya, and Yamaashi as particularly cited teaches changing the first parameter (degraded resolution) or second parameter (high resolution) based on a priority, or user interest degree, as discussed above, but does not teach changing the first parameter or second parameter based on a load.
Yamamoto (Figs. 1-3) teaches wherein a processor (30, 60) is further configured to ([0058]):
change a first parameter or a second parameter based on the system load ([0039] discloses decrease the resolution in response to the power saving mode) when first content and second content are displayed (image is displayed on the screen; Fig. 2 starts with normal mode S10, meaning that an image is displayed as normal and [0015] and [0039] discloses that the resolution of the display may be decreased in the power saving mode; thus, the step of changing the resolution of Yamamoto happened during when the image is displayed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used the power saving of Yamamoto with the electronic device of Sirpal as modified as particularly cited so that a user can continue viewing the image or playing games without interruption caused by battery power (see [0014] of Yamamoto).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626